

116 HR 8016 IH: Peer Assisted Relief Through Networks of Empathetic Resources and Supports Act of 2020
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8016IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Ms. Mucarsel-Powell (for herself, Mrs. Napolitano, Ms. Judy Chu of California, Ms. Porter, Mr. Trone, Ms. Sherrill, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a centralized network of peer support warmlines, and for other purposes.1.Short titleThis Act may be cited as the Peer Assisted Relief Through Networks of Empathetic Resources and Supports Act of 2020 or the PARTNERS Act.2.National peer support warmline programSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.) is amended by adding at the end the following:520N.National peer support warmline program(a)In generalThe Assistant Secretary shall establish and maintain a centralized network of peer support warmlines to—(1)provide accessible resources to individuals seeking mental health support by—(A)establishing and maintaining a single, toll-free telephone number through which individuals throughout the United States may access such peer support warmlines; and(B)coordinating the operation of the telephone number established under subparagraph (A) with the National Suicide Prevention Lifeline; and(2)establish best practices for the operation of peer support warmlines.(b)Centers of excellence(1)EstablishmentIn carrying out the program under this section, not later than 6 months after the date of enactment of this section, the Assistant Secretary shall award a grant to, or enter into a cooperative agreement with, not less than 4 and not more than 5 entities.(2)Eligible usesAn entity receiving a grant or entering into a cooperative agreement under this section shall—(A) for any such entity not operating a peer support warmline as of the date on which such entity receives a grant or enters into a cooperative agreement, establish and operate a new center of excellence to operate such peer support warmline; or(B)for any such entity operating a peer support warmline that meets the criteria specified in paragraph (3) as of the date on which such entity receives a grant or enters into a cooperative agreement, establish a center of excellence to support and operate such warmline under the program established under subsection (a). (3)ConditionsAs a condition on the receipt of a grant under this section, the grant recipient— (A)may not use grant funds to remunerate an individual who operates a peer support warmline for the grant recipient unless such individual is an employee of such grant recipient;(B)shall ensure that employees operating the peer support warmline are qualified peer support specialists and experts in peer support services, including the provision of such services using telehealth;(C)shall consider hiring employees who speak a language other than English, including a language relevant to the region in which such grant recipient is located, to operate the peer support warmline;(D)shall require that employees operating the peer support warmline complete—(i)2 training courses, consisting of at least a 10-hour introductory training course and, within 2 years of employment, a 40-hour advanced training course, that cover topics including—(I)peer support values and practices;(II)active listening skills;(III)structured sharing of personal or shared experiences; and(IV)how to—(aa)connect with an individual using a peer support warmline with compassion;(bb)avoid giving advice or providing psychotherapy-like services to an individual using a peer support warmline;(cc)identify when an individual using a peer support warmline is experiencing an event constituting a suicide emergency and refer such individual to the National Suicide Prevention Lifeline;(dd)collaborate with other qualified peer support specialists when an individual using a peer support warmline experiences a mental health or suicide crisis;(ee)refer an individual using a peer support warmline to a community-based peer support organization, other mental health crisis organization, or licensed mental health professional, as appropriate; and(ff)assist an individual who is seeking other peer support services or a referral to mental health services, but refrain from providing any healthcare recommendations; and(V)any other training course that the Assistant Secretary determines is appropriate; and(E)shall implement the best practices for operating peer support warmlines, as identified by the study required under subsection (d).(4)SelectionIn awarding grants under this section, the Assistant Secretary shall—(A)select grant recipients that are located in different geographic regions of the United States which, collectively, represent the entire United States; and(B)ensure that each grant recipient is responsible for maintaining a peer support warmline that serves the geographic region in which it is located.(5)Timeline for new centers of excellenceAny entity described in paragraph (2)(A) shall establish a center of excellence under the program not later than 6 months after the date on which the entity receives a grant under subsection (b).(c)Technical assistance centerNot later than 30 days after the date of enactment of this section, the Assistant Secretary shall establish a technical assistance center to—(1)serve as the coordinating body between the centers of excellence;(2)provide technical support to such centers; (3)disseminate to such centers the best practices for operating peer support warmlines, as identified by the study required under subsection (d); and(4)enforce the implementation of such best practices in each center of excellence.(d)Study and report(1)In generalConcurrent with the establishment of the centers of excellence created under subsection (b), the Assistant Secretary shall enter into appropriate arrangements with the National Academies under which the National Academies agree to conduct a study over a 1-year period to identify the best practices for operating a peer support warmline.(2)ElementsThe study required under paragraph (1) shall include an assessment of—(A)any peer support warmline program that existed before the date of enactment of this section, as determined appropriate to include in the study by the National Academies; and(B)each of the centers of excellence established pursuant to subsection (b).(3)ReportThe agreement entered into under paragraph (1) shall include a requirement that the National Academies submit to Congress and to the technical assistance center established under subsection (c) a report identifying the best practices for operating a peer support warmline. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $55,000,000 for fiscal year 2021 and $50,000,000 for each of fiscal years 2022 through 2024. Of the funds made available under the preceding sentence, the Assistant Secretary shall reserve not less than $1,000,000 for each fiscal year to carry out subsection (c) and not less than $1,500,000 to carry out subsection (d).(f)DefinitionsIn this section:(1)Community-based peer support organizationThe term community-based peer support organization means an organization, private enterprise, or nonprofit organization, that—(A)provides professional mental health peer support services to a community;(B)has been operational for not less than 2 years; and(C)has a staff composed of individuals with lived experiences of mental health challenges and recovery, including qualified peer support specialists.(2)Peer support warmlineThe term peer support warmline means a telephone and chat support service that is provided by a peer to an individual who is seeking non-emergent mental health support, but that is not a mental health service or a substitution for mental health services provided through a health care professional or in a health care setting. (3)Qualified peer support specialistThe term qualified peer support specialist means an individual who—(A)is recovering or has recovered from a mental health or substance use condition; and(B)is certified to provide peer support services by a certification process that—(i)is consistent with the National Practice Guidelines for Peer Supporters published by the National Association of Peer Supporters and the Core Competencies for Peer Workers in Behavioral Health Settings published by the Administration on December 7, 2015; and(ii)is a process that—(I)is a national process that the Assistant Secretary determines is appropriate; or(II)is established by a State in which such individual provides peer support services..